Citation Nr: 0922938	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, that, in part, denied the Veteran's 
claim of entitlement to service connection for hearing loss.  
This issue was remanded for further development in October 
2006 and December 2007, and now returns again before the 
Board.


FINDINGS OF FACT

Sensorineural hearing loss was first manifested many years 
after the Veteran's service, and the preponderance of the 
evidence of record indicates that it is not related to his 
service.


CONCLUSION OF LAW

Sensorineural hearing loss was not incurred or aggravated in 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in September 2002, July 2003, November 2006, 
and January 2008.  These letters informed the Veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the Veteran 
should provide.  The Veteran was also specifically informed 
of the law as it pertains to effective dates by the November 
2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records and providing the Veteran with several VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied in this appeal.

The Veteran seeks service connection for bilateral 
sensorineural hearing loss.  Specifically, the Veteran 
alleges that he was exposed to significant acoustic trauma, 
and repeated infections in service, which caused his current 
hearing loss.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss.  
In this regard, the Board finds that there is no evidence of 
record showing chronic hearing loss until many years after 
service, and the preponderance of the evidence of record 
indicates that the Veteran's hearing loss is not related to 
service.

Reviewing the evidence of record, the Veteran's service 
treatment records show no complaints of, or treatment for, 
hearing loss.  Upon separation examination of January 1970, 
the Veteran's hearing was found to be normal, with 15/15 
whispered voice testing.  There was also only minimal 
evidence of infections, and no evidence of hearing loss in 
service related to infections.  There is no evidence of 
record until 2002, 32 years after the Veteran's separation 
from service, indicating that the Veteran had any complaints 
of, or treatment for, hearing loss.

The Veteran received a VA examination in December 2002.  At 
that time, pure tone thresholds, in decibels, were 
approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
85
80
80
75
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 0 percent in the left ear.  
The examiner indicated however, that due to inconsistent 
responses in the hearing tests, she requested the Veteran's 
hearing be retested in 30 days to verify results before any 
opinion could be rendered.

An opinion dated July 2003 from a chief of audiology at a VA 
hospital is of record.  It indicates that the Veteran's 
claims file showed that his hearing was within normal limits 
on induction, and his hearing was listed as 15/15 on 
discharge.  The responses obtained on his compensation and 
pension hearing test showed no hearing in one ear.  The 
examiner indicated that it was unlikely that the Veteran 
would have had the hearing loss in that ear on discharge and 
not be noted because it was so severe.  However, the 
physician also stated that since there were so many questions 
about this case, it should be scheduled for a recall 
examination.

The Veteran received a further VA audiology examination in 
August 2003.  However, while his hearing was tested twice at 
that time, the examiner stated that the responses on the two 
hearing tests were not consistent, and that therefore the 
Veteran's responses were not reliable at all.  The examiner 
stated that no opinion could be offered because it could not 
be determined what his actual levels of hearing were.

As such, the Veteran was provided with a further VA 
examination in March 2007.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
35
LEFT
85
85
85
90
105

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 0 percent in the left ear.  
This examiner indicated that, after reviewing the Veteran's 
claims file, and the Veteran's precious audiometric testing, 
it was her opinion that the Veteran's hearing loss claim 
should be reviewed by a specialist.  The examiner indicated 
that the Veteran's hearing test results were felt to be 
reliable and valid, but were not typical for a noise induced 
hearing loss, due to the severity of the loss in the left ear 
with essentially no hearing loss in the right ear.  The 
examiner noted that the Veteran could not recall any 
situation in which only the left ear was affected by 
significant noise.  The examiner questioned the etiology of 
the Veteran's left ear hearing loss, and recommended 
evaluation and opinion by a specialist.  Thus, while this 
examiner recommends further testing, she clearly indicated 
that she did not feel this was a noise induced hearing loss.

The Veteran received a further evaluation in February 2009.  
At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
25
35
LEFT
90
90
80
85
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 0 percent in the left ear.  A 
history was elicited from the Veteran.  He indicated that he 
received significant noise exposure in combat in Vietnam, 
however, he was unable to identify any specific head injuries 
or specific explosions on one side of his head or the other.  
He also noted that he had multiple respiratory illnesses 
while he as in service, and thought that these infections 
might possibly have contributed to his hearing loss.  The 
examiner noted that the Veteran's service treatment records 
showed a significant amount of tonsil infections in service.  
The examiner indicated that the Veteran's discharge 
audiometrics were inaccurate, since they only showed 
whispered voice at 15 feet, and were therefore not very 
helpful.  Hearing appeared normal when the Veteran entered 
the service.  Since he left the service, it was noted he had 
multiple hearing tests which demonstrated significant 
asymmetry to his hearing with the left ear basically with 
nonusable hearing.  His right ear demonstrated normal hearing 
through 3000 Hz, and good word recognition.  The Veteran was 
unable to describe any specific event or issue with his left 
ear to explain why his hearing was so poor in that ear.

On examination, the Veteran was noted to have a normal head, 
face, and scalp, with a possible slight asymmetry to his 
smile, with the left side being slightly weaker than the 
right.  Also his ear examination demonstrated normal canals, 
auricles, and tympanic membranes.  Due to the significant 
asymmetry in his hearing, the examiner recommended an MRI to 
rule out inner ear or brain lesions which could be 
contributing to his hearing loss.  Based on the significant 
degrees of asymmetry and lack of identifiable injury to the 
ear while he was in the service that would involve the left 
ear, to such a more significant degree than his right ear, 
the examiner indicated it was difficult for him to determine 
that the Veteran's hearing loss was due to noise exposure 
while in service.  Based on his history, he would almost be 
certain to be expected to have some noise induced hearing 
loss, but, by VA criteria, his hearing in the right ear was 
normal, and it would be unusual for him to have such noise 
exposure in his left ear to cause total hearing loss, and yet 
have normal hearing in the right ear.  Although he had 
multiple infections while he was in service, there is no 
obvious documentation of a significant inner or middle ear 
infection that could be contributed to as the cause of his 
hearing loss.  The examiner did stress that an MRI was 
recommended to rule out lesions.  Thus, this examiner's 
opinion appears to be that the Veteran's hearing loss is not 
likely due to noise exposure, though he is uncertain of the 
exact cause.

Subsequent to this examination, attempts were made to 
schedule the Veteran for an MRI, as previously recommended, 
to determine whether the Veteran had any lesions causing his 
hearing loss; however, no MRI was performed as the Veteran 
did not respond to those scheduling attempts.

Thus, while several of the Veteran's VA examinations have 
been inconclusive as to the reason for the Veteran's hearing 
loss, the opinions from the March 2007 and February 2009 VA 
examination reports both indicate that, while they cannot 
determine the exact cause of the Veteran's hearing loss, that 
they felt it was unlikely to be due to noise exposure or 
acoustic trauma, or recurrent infections, based on the 
Veteran's reported history, service treatment records, and 
his pattern of hearing loss. 

The Board has considered the Veteran's representative's 
recent arguments that, as the Veteran was never scheduled for 
an MRI, as suggested by a February 2009 VA examiner, this 
claim should be remanded for an MRI.  The Board points out 
however, that regardless of the outcome of any MRI, whether 
it showed lesions or not, that would not change the basic 
facts of the Veteran's pattern of noise loss and reported 
history, on which basis the examiner previously found the 
Veteran's hearing loss to be unlikely to be related to noise 
exposure in service.  An MRI might show that the Veteran had 
head lesions contributing to his hearing loss, but even if 
so, there is no medical evidence of record which would 
indicate that such head lesions would be related to service 
in any way.  Thus, while the Board concurs with the 
examiner's finding that the Veteran should have an MRI to 
help determine the etiology of his dramatic one sided hearing 
loss, the Board finds that such procedure would not have any 
impact on the outcome of the Veteran's case, and thus it is 
not prejudicial to the Veteran to proceed with adjudication 
of this case.

Thus, considering the amount of time between the Veteran's 
separation from service and his first diagnosis of hearing 
loss, over 30 years, considering the Veteran's unusual 
pattern of hearing loss, and all the medical opinion evidence 
of record, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for the Veteran's hearing loss.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


